Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-15, 17-20 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest, primarily, … receiving, by a controller unit, transformer data corresponding to a transformer, wherein the transformer data having a plurality of transformer input parameters and a plurality of transformer output parameters; receiving, by a digital transformer unit, the plurality of transformer input parameters from the controller unit, wherein the digital transformer unit is a real-time operational model of the transformer; generating, by the digital transformer unit, a plurality of transformer output parameter estimates corresponding to the plurality of transformer output parameters; modifying, by the controller unit, one or more parameters of the transformer data; … controlling operation of the transformer, by the controller unit, based on at least one of the transformer data and the plurality of transformer output parameter estimates.
For claim 10, the prior art does not disclose or suggest, primarily: … a transformer… coupled to a first electrical subsystem and a second electrical subsystem and … to generate transformed electrical parameters characterized by transformer data, wherein the transformer data having a plurality of transformer input parameters and a 
For claim 20, the prior art does not disclose or suggest, primarily: …  receive, by a controller unit, transformer data corresponding to a transformer, wherein the transformer data having a plurality of transformer input parameters and a plurality of transformer output parameters; 6322743-US-1 PATENT receive, by a digital transformer unit, a plurality of transformer input parameters, wherein the digital transformer unit is a real-time operational model of the transformer; generate, by the digital transformer unit, a plurality of transformer output parameter estimates corresponding to the plurality of transformer output parameters; modify, by the controller unit, one or more parameters of the transformer data; … control operation of the transformer, by the controller unit, based on at least one of the transformer data and the plurality of transformer output parameter estimates.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838